Citation Nr: 0323421	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  00-14 574	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a skin disorder, to include as due to 
herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel
REMAND

The veteran had active military service from January 1971 to 
August 1972.  

In a January 1997 decision, the RO denied entitlement to 
service connection for a skin disorder as a result of 
exposure to herbicides. A notice of disagreement with that 
determination was received in January 1997, and a statement 
of the case was issued in February 1997.  A VA Form 9 was 
received in March 1997, wherein the veteran withdrew the 
claim from appellate status.  See 38 C.F.R. § 20.204 (2002).  
Accordingly, the January 1997 decision, denying service 
connection for a skin disorder as a result of exposure to 
herbicides, became final.  

In a rating decision dated in July 1999, the RO denied the 
veteran's application to reopen his claim for service 
connection for a skin disorder, to include as due to exposure 
to herbicides.  The veteran perfected an appeal as to this 
decision.

A Board of Veterans Appeals (Board) hearing was held in 
September 2001, before the Veterans Law Judge signing this 
document.  The Veterans Law Judge had been designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7102 (West 2002).  A transcript of the hearing testimony 
has been associated with the claims file.  

The Board remanded the case in December 2001 for further 
development, and the case was returned to the Board in 
November 2002.  

In November 2002, the Board undertook further development in 
accordance with authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2).  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, was inconsistent with 38 U.S.C. § 7104(a), because 
38 C.F.R. § 19.9(a)(2), denied appellants "one review on 
appeal to the Secretary" when the Board considers additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration, and 
without having to obtain the appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
the Board may not adjudicate the claim in the first instance 
based on any new evidence it obtains unless the claimant 
waives initial consideration of such evidence by first-tier 
adjudicators in the Veterans Benefits Administration.  
VAOPGCPREC 1-03.

Accordingly, to ensure full compliance with due process 
requirements this matter is REMANDED to the RO for the 
following:  


1.  The RO should review the record in 
light of all evidence received since its 
most recent supplemental statement of the 
case (SSOC).  

2.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned 
to the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The veteran need 
take no action unless otherwise notified.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


